      Case 2:17-cv-02044-HB Document 56 Filed 08/04/21 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: ZOSTAVAX (ZOSTER VACCINE       :    MDL NO. 2848
 LIVE) PRODUCTS LIABILITY              :
 LITIGATION                            :
 _____________________________         :
 THIS DOCUMENT RELATES TO:             :
                                       :
 SUE ANN ELMEGREEN                     :
                                       :    CIVIL ACTION NO. 17-cv-2044
                 v.                    :
                                       :
 MERCK & CO., INC., et al.             :    ___________________________

                       PRETRIAL ORDER NO. 372c

         AND NOW, this     4th   day of August, 2021, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

         (1) the motion of David R. Elmegreen, as the trustee

of The Sue A. Elmegreen Trust, to be substituted as the

plaintiff pursuant to Rule 25 of the Federal Rules of Civil

Procedure is GRANTED;

         (2) the motion of Merck & Co., Inc. and Merck Sharp &

Dohme Corp. to dismiss (incorrectly denominated as a motion for

summary judgment) for failure to substitute a legal

representative on behalf of the deceased plaintiff Sue Ann

Elmegreen is DENIED;

         (3) the motion of Merck & Co., Inc. and Merck Sharp &

Dohme Corp. for summary judgment on plaintiff’s claims for

failure to warn is DENIED;
      Case 2:17-cv-02044-HB Document 56 Filed 08/04/21 Page 2 of 2



         (4) the motion of Merck & Co., Inc. and Merck Sharp &

Dohme Corp. for summary judgment on plaintiff’s claim for breach

of express warranty is GRANTED; and

         (5) the motion of Merck & Co., Inc. and Merck Sharp &

Dohme Corp. for summary judgment on plaintiff’s claim for strict

liability design defect is GRANTED.

                                        BY THE COURT:


                                        /s/ Harvey Bartle III
                                        ______________________________
                                                                    J.




                                  -2-
